COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


 THE STATE OF TEXAS,                            §
                                                                No. 08-13-00010-CR
                  Appellant,                    §
                                                                  Appeal from the
 v.                                             §
                                                        Criminal District Court Number One
 JORGE SANCHEZ,                                 §
                                                              of El Paso County, Texas
                  Appellee.                     §
                                                                (TC#20100D04455)
                                                §


                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

trial court’s order granting Appellee’s motion for sanctions and suppression of the State’s

evidence. We therefore reverse the trial court’s order granting Appellee’s motion for sanctions

and suppression of the State’s evidence and remand the cause to the trial court, in accordance

with the opinion of the Court. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 16TH DAY OF MAY, 2014.


                                             GUADALUPE RIVERA, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.
Rodriguez, J., concurs in judgment only